 

Exhibit 10.12

 

EXECUTION VERSION

 

AMENDMENT NO. 4, dated as of November 16, 2018 (this “Fourth Amendment”), among
Ply Gem Midco, Inc. (formerly known as Pisces Midco, Inc.), a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the Subsidiary Borrowers party hereto (collectively with the Parent Borrower,
the “Borrowers”), the Lenders and the Issuing Lenders party hereto (such
Lenders, the “Incremental Lenders”) and UBS AG, STAMFORD BRANCH (“UBS”), as
Administrative Agent, Collateral Agent and Swingline Lender. Capitalized terms
used herein and not defined shall have the meaning set forth in the Credit
Agreement (as defined below) or on Annex I hereto, as applicable.

 

WHEREAS, the Parent Borrower, the Subsidiary Borrowers from time to time party
thereto, UBS, as Administrative Agent, Collateral Agent, Swingline Lender and an
Issuing Lender, the Lenders and other Issuing Lenders from time to time party
thereto, are parties to that certain ABL Credit Agreement dated as of April 12,
2018 (as amended by Amendment No. 1, dated as of August 7, 2018, Amendment No.
2, dated as of October 15, 2018, and Amendment No. 3, dated as of November 14,
2018, and as the same may be further amended, supplemented, waived or otherwise
modified prior to the date hereof, the “Credit Agreement”); and

 

WHEREAS, effective as of the Fourth Amendment Effective Date (as defined below)
and pursuant to Subsection 2.6 and Subsection 11.1 of the Credit Agreement, the
Borrowers, the Incremental Lenders and the Administrative Agent have agreed to
amend the Credit Agreement (as so amended, the “Amended Credit Agreement”) as
set forth in Section 1 hereto and the Borrowers are obtaining Supplemental
Commitments in the amount of $215,000,000 under Subsection 2.6 of the Credit
Agreement in connection with the Limited Condition Transaction referred to in
Section 4(ii) of the Fourth Amendment Lender Joinder Agreement (as defined
below) dated as of the date hereof.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.          Commitment Agreements; Credit Agreement Amendments.

 

(a)         Subject to the satisfaction or waiver of the conditions set forth in
Section 2 hereof:

 

(i)          Upon the increase in the Commitments under the Credit Agreement
pursuant to this Fourth Amendment becoming effective, each U.S. Facility Lender
immediately prior to such increase that is providing less than its ratable share
(or none) of the increase in the U.S. Facility Commitments (each, a “U.S.
Facility Commitment Decrease Lender”) shall automatically and without further
act be deemed to have assigned to each U.S. Facility Lender providing more than
its ratable share of the increase in the U.S. Facility Commitments or, for the
avoidance of doubt, any U.S. Facility Lender that was not a U.S. Facility Lender
prior to the effectiveness of this Fourth Amendment that is providing any such
increase in the U.S. Facility Commitments (each, a “U.S. Facility Commitment
Increase Lender”) a portion of, and each such U.S. Facility Commitment Increase
Lender will automatically and without further act be deemed to have assumed a
portion of, such U.S. Facility Commitment Decrease Lender’s participations under
the Credit Agreement in outstanding U.S. Facility Letters of Credit and
Swingline Loans such that on the Fourth Amendment Effective Date, after giving
effect to each such deemed assignment and assumption of such participations, the
percentage of the aggregate outstanding participations in U.S. Facility Letters
of Credit issued under the Credit Agreement and Swingline Loans held by each
U.S. Facility Lender (including each such U.S. Facility Commitment Increase
Lender and U.S. Facility Commitment Decrease Lender) will equal an amount
(expressed as a percentage) equal to (a) such U.S. Facility Lender’s U.S.
Facility Commitment divided by (b) the aggregate U.S. Facility Commitments of
all U.S. Facility Lenders.

 

   

 

 

(ii)         Upon the increase in the Commitments under the Credit Agreement
pursuant to this Fourth Amendment becoming effective, each Canadian Facility
Lender immediately prior to such increase that is providing less than its
ratable share (or none) of the increase in the Canadian Facility Commitments
(each, a “Canadian Facility Commitment Decrease Lender”) shall automatically and
without further act be deemed to have assigned to each Canadian Facility Lender
providing more than its ratable share of the increase in the Canadian Facility
Commitments or, for the avoidance of doubt, any Canadian Facility Lender that
was not a Canadian Facility Lender prior to the effectiveness of this Fourth
Amendment that is providing any such increase in the Canadian Facility
Commitments (each, a “Canadian Facility Commitment Increase Lender”) a portion
of, and each such Canadian Facility Commitment Increase Lender will
automatically and without further act be deemed to have assumed a portion of,
such Canadian Facility Commitment Decrease Lender’s participations under the
Credit Agreement in outstanding Canadian Facility Letters of Credit such that on
the Fourth Amendment Effective Date, after giving effect to each such deemed
assignment and assumption of such participations, the percentage of the
aggregate outstanding participations in Canadian Facility Letters of Credit
issued under the Credit Agreement held by each Canadian Facility Lender
(including each such Canadian Facility Commitment Increase Lender and Canadian
Facility Commitment Decrease Lender) will equal an amount (expressed as a
percentage) equal to (a) such Canadian Facility Lender’s Canadian Facility
Commitment divided by (b) the aggregate Canadian Facility Commitments of all
Canadian Facility Lenders.

 

(iii)        Upon the increase in the Commitments under the Credit Agreement
pursuant to this Fourth Amendment becoming effective, (1) the U.S. Borrowers
shall automatically and without further act be deemed to have (x) repaid a
portion of the U.S. Facility Revolving Credit Loans of each U.S. Facility
Commitment Decrease Lender in an aggregate principal amount for all U.S.
Facility Commitment Decrease Lenders equal to the amount paid by all U.S.
Facility Commitment Increase Lenders to the Administrative Agent as referenced
in clause (2) below and (y) obtained U.S. Facility Revolving Credit Loans from
each U.S. Facility Commitment Increase Lender in an aggregate principal amount
for all U.S. Facility Commitment Increase Lenders equal to the amount paid by
all U.S. Facility Commitment Increase Lenders to the Administrative Agent as
referenced in clause (2) below, and (2) each U.S. Facility Commitment Increase
Lender shall pay to the Administrative Agent, for the account of each U.S.
Facility Commitment Decrease Lender, an amount representing the U.S. Facility
Revolving Credit Loans obtained from such U.S. Facility Commitment Increase
Lender, which shall be in an amount such that on the Fourth Amendment Effective
Date, after giving effect to each such deemed repayment and obtainment of such
U.S. Facility Revolving Credit Loans and the corresponding payment made by each
U.S. Facility Increase Lender to the Administrative Agent, the percentage of the
aggregate outstanding U.S. Facility Revolving Credit Loans under the Credit
Agreement held by each U.S. Facility Lender (including each such U.S. Facility
Commitment Increase Lender and U.S. Facility Commitment Decrease Lender) will
equal an amount (expressed as a percentage) equal to (a) such U.S. Facility
Lender’s U.S. Facility Commitment divided by (b) the aggregate U.S. Facility
Commitments of all U.S. Facility Lenders.

 

 -2- 

 

 

(iv)        Upon the increase in the Commitments under the Credit Agreement
pursuant to this Fourth Amendment becoming effective, (1) the U.S. Borrowers or
the Canadian Borrowers, as applicable, shall automatically and without further
act be deemed to have (x) repaid a portion of the Canadian Facility Revolving
Credit Loans of each Canadian Facility Commitment Decrease Lender in an
aggregate principal amount for all Canadian Facility Commitment Decrease Lenders
equal to the amount paid by all Canadian Facility Commitment Increase Lenders to
the Administrative Agent as referenced in clause (2) below and (y) obtained
Canadian Facility Revolving Credit Loans from each Canadian Facility Commitment
Increase Lender in an aggregate principal amount for all Canadian Facility
Commitment Increase Lenders equal to the amount paid by all Canadian Facility
Commitment Increase Lenders to the Administrative Agent as referenced in clause
(2) below, and (2) each Canadian Facility Commitment Increase Lender shall pay
to the Administrative Agent, for the account of each Canadian Facility
Commitment Decrease Lender, an amount representing the Canadian Facility
Revolving Credit Loans obtained from such Canadian Facility Commitment Increase
Lender, which shall be in an amount such that on the Fourth Amendment Effective
Date, after giving effect to each such deemed repayment and obtainment of such
Canadian Facility Revolving Credit Loans and the corresponding payment made by
each Canadian Facility Increase Lender to the Administrative Agent, the
percentage of the aggregate outstanding Canadian Facility Revolving Credit Loans
under the Credit Agreement held by each Canadian Facility Lender (including each
such Canadian Facility Commitment Increase Lender and Canadian Facility
Commitment Decrease Lender) will equal an amount (expressed as a percentage)
equal to (a) such Canadian Facility Lender’s Canadian Facility Commitment
divided by (b) the aggregate Canadian Facility Commitments of all Canadian
Facility Lenders.

 

(b)         Subject to the satisfaction or waiver of the conditions set forth in
Section 2 hereof:

 

(i)          The definition of “Commitment” in Subsection 1.1 of the Credit
Agreement is hereby amended by deleting “$396,000,000” and replacing it with
“$611,000,000”.

 

(ii)         The definition of “Issuing Lender” in Subsection 1.1 of the Credit
Agreement is hereby amended by deleting the words “Société Générale and Crédit
Agricole Corporate and Investment Bank” and replacing them with “Société
Générale, Crédit Agricole Corporate and Investment Bank, U.S. Bank National
Association, Credit Suisse AG, Cayman Islands Branch and Sumitomo Mitsui Banking
Corporation”.

 

 -3- 

 

 

(iii)        The definition of “Total U.S. Facility Commitment” in Subsection
1.1 of the Credit Agreement is hereby amended by deleting “$313,500,000 and
replacing it with “$483,708,333.33”.

 

(iv)        The definition of “Total Canadian Facility Commitment” in Subsection
1.1 of the Credit Agreement is hereby amended by deleting “$82,500,000” and
replacing it with “$127,291,666.67”.

 

(v)         Schedule A of the Credit Agreement is hereby amended by deleting it
in its entirely and replacing it with Schedule A attached hereto.

 

(vi)        Schedule 1.1(j) of the Credit Agreement is hereby amended by
deleting it in its entirely and replacing it with Schedule B attached hereto.

 

Section 2.          Conditions to Effectiveness. This Fourth Amendment shall
become effective on the date (the “Fourth Amendment Effective Date”) on which
the following conditions shall have been satisfied or waived:

 

(a)         the Administrative Agent shall have received (i) this Fourth
Amendment, executed and delivered by each Borrower, (ii) the acknowledgment and
consent attached to this Fourth Amendment (the “Acknowledgment”), executed and
delivered by each U.S. Guarantor and (iii) a Lender Joinder Agreement with
respect to the Incremental Facility Increase contemplated hereby, executed and
delivered by each Incremental Lender (the “Fourth Amendment Lender Joinder
Agreement”);

 

(b)         the Administrative Agent shall have received a certificate from the
Parent Borrower and, substantially concurrently with the satisfaction of the
other conditions precedent set forth in this Section 2, each other Loan Party,
dated as of the Fourth Amendment Effective Date, substantially in the form of
Exhibit G-1 or Exhibit G-2, as applicable, to the Credit Agreement, with
appropriate insertions and attachments of resolutions or other actions, evidence
of incumbency and the signature of authorized signatories and Organizational
Documents, executed by a Responsible Officer and the Secretary or any Assistant
Secretary or other authorized representative of such Loan Party;

 

(c)         the Administrative Agent shall have received the following executed
legal opinions, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)          executed legal opinion of Debevoise & Plimpton LLP, counsel to the
Parent Borrower and the other Loan Parties;

 

(ii)         executed legal opinion of Morris, Nichols, Arsht & Tunnell LLP,
special Delaware counsel to certain of the Loan Parties;

 

(iii)        executed legal opinion of Blake, Cassels and Graydon LLP, special
Canadian counsel to certain of the Loan Parties;

 

 -4- 

 

 

(iv)        executed legal opinion of Holland & Hart LLP, special Nevada counsel
to certain of the Loan Parties;

 

(v)         executed legal opinion of Lathrop Gage LLP, special California and
Missouri counsel to certain of the Loan Parties;

 

(vi)        executed legal opinion of Marshall & Melhorn, LLC, special Ohio
counsel to certain of the Loan Parties;

 

(vii)       executed legal opinion of Adams and Reese LLP, special Texas counsel
to certain of the Loan Parties; and

 

(viii)      executed legal opinion of Dinsmore & Shohl LLP, special West
Virginia counsel to certain of the Loan Parties;

 

(d)         the Administrative Agent and the Incremental Lenders shall have
received at least three Business Days prior to the Fourth Amendment Effective
Date all documentation and other information about the Loan Parties mutually
agreed to be required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Customer Due Diligence Requirements for Financial Institutions
issued by the U.S. Department of Treasury Financial Crimes Enforcement Network
under the Bank Secrecy Act, that has been reasonably requested in writing at
least ten Business Days prior to the Fourth Amendment Effective Date;

 

(e)         the Incremental Lenders, the Panther Lead Arrangers and the Agents,
respectively, shall have received all fees related to the Panther Transactions
payable to them to the extent due (which may be offset against the proceeds of
the Fourth Amendment Debt Financing);

 

(f)          the Panther Lead Arrangers shall have received a certificate of the
chief financial officer or treasurer (or other comparable officer) of the Parent
Borrower certifying the Solvency, after giving effect to the Panther
Transactions, of the Parent Borrower and its Subsidiaries on a consolidated
basis in substantially the form of Exhibit I to the Credit Agreement;

 

(g)         substantially concurrently with the initial funding pursuant to the
Fourth Amendment Debt Financing, all commitments and amounts outstanding (other
than contingent obligations) under (i) the Neptune Term Loan Credit Agreement
and (ii) the Neptune ABL Credit Agreement, shall in each case have been repaid,
redeemed, defeased, terminated or otherwise discharged (or irrevocable notice
for the repayment, redemption, defeasance, termination or discharge thereof has
been given);

 

(h)         the Panther Parent Merger shall have been or, substantially
concurrently with the initial funding pursuant to the Fourth Amendment Debt
Financing shall be, consummated in all material respects in accordance with the
terms of the Panther Merger Agreement, without giving effect to any
modifications, amendments, express waivers or express consents thereunder by
Topco that are materially adverse to the Incremental Lenders without the consent
of the Panther Lead Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed and provided that the Panther Lead Arrangers shall be
deemed to have consented to such modification, amendment, waiver or consent
unless they shall object thereto within three Business Days after receipt of
written notice of such modification, amendment, waiver or consent), it being
understood and agreed that (i) any change in the Aggregate Merger Consideration
(as defined in the Panther Merger Agreement) shall not be deemed to be
materially adverse to the Incremental Lenders and (ii) any modification,
amendment, express waiver or express consent to the definition of “Neptune
Material Adverse Effect” in the Panther Merger Agreement or to Section 3.8(c),
Section 7.2(a)(iv) or Section 8.1(d)(i) (solely as it relates to the condition
set forth in Section 7.2(a)(iv)) of the Panther Merger Agreement shall be deemed
to be materially adverse to the Incremental Lenders; provided that the Panther
Lead Arrangers shall be deemed to have consented to such modification,
amendment, express waiver or express consent unless they shall object thereto
within three Business Days after receipt of written notice of such modification,
amendment, express waiver or express consent;

 

 -5- 

 

 

(i)          the Panther Lead Arrangers shall have received (i) audited
consolidated balance sheets and related statements of operations, stockholder’s
equity and cash flows of Ply Gem Holdings, Inc. for the fiscal years ended
December 31, 2016 and December 31, 2017, (ii) audited consolidated balance
sheets and related statements of operations, stockholder’s deficit and cash
flows of Atrium Corporation for the fiscal years ended December 31, 2016 and
December 31, 2017, (iii) (x) the unaudited consolidated balance sheet and
related statements of operations and cash flows of Atrium Corporation for the
quarterly period ended March 31, 2018 and (y) the unaudited consolidated balance
sheet and related statements of operations and cash flows of Ply Gem Holdings
for the quarterly period ended March 31, 2018, (iv) the unaudited consolidated
balance sheet and related statements of operations and cash flows of the Parent
Borrower for the quarterly period ended June 30, 2018, (v) audited consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows of Neptune for the fiscal years ended October 30, 2016 and October
29, 2017 and (vi) unaudited consolidated balance sheets and related statements
of operations and cash flows of Neptune for the fiscal quarters ended January
28, 2018, April 29, 2018 and July 29, 2018;

 

(j)          (i) the condition in Section 7.2(a) of the Panther Merger Agreement
(but only with respect to the representations that are material to the interests
of the Incremental Lenders, and only to the extent that the Parent Borrower (and
any of its Affiliates that is a party to the Panther Merger Agreement) has the
right to terminate its (and their) obligations under the Panther Merger
Agreement (or otherwise decline to consummate the Panther Parent Merger) without
liability to the Parent Borrower or any of its Affiliates as a result of a
breach of such representations in the Panther Merger Agreement (the “Neptune
Representations”; provided that the representation set forth in Section 3.8(c)
of the Panther Merger Agreement shall be deemed a Neptune Representation) shall
have been satisfied and (ii) the Panther Specified Representations (as defined
in Section 3 hereof) shall be true and correct in all material respects, except
to the extent they relate to a particular date in which case such Panther
Specified Representations shall be true and correct in all material respects on
and as of such date as if made on and as of such date;

 

(k)         the Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent Borrower, dated as of the Fourth Amendment
Effective Date, substantially in the form of Exhibit H to the Credit Agreement
(with appropriate revisions to reflect (x) the Panther Merger Agreement rather
than the Pisces Acquisition Agreement and the Atlas Acquisition Agreement and
(y) the Panther Specified Representations rather than the Specified
Representations);

 

 -6- 

 

 

(l)          the Collateral Agent shall have obtained a valid security interest
in the Collateral of Neptune and its subsidiaries (except to the extent that
such subsidiaries are not required under Subsection 7.9 of the Credit Agreement
to become party to the U.S. Guarantee and Collateral Agreement) covered by the
U.S. Guarantee and Collateral Agreement (to the extent and with the priority
contemplated therein and in the ABL/Cash Flow Intercreditor Agreement); and all
documents, instruments, filings and recordations reasonably necessary in
connection with the perfection and, in the case of the filings with the United
States Patent and Trademark Office and the United States Copyright Office,
protection of such security interests shall have been executed and delivered or
made, or shall be delivered or made substantially concurrently with the initial
funding pursuant to the Fourth Amendment Debt Financing pursuant to arrangements
reasonably satisfactory to the Administrative Agent or, in the case of UCC
filings, written authorization to make such UCC filings shall have been
delivered to the Collateral Agent, and none of such Collateral shall be subject
to any other pledges, security interests or mortgages except for Permitted Liens
or pledges, security interests or mortgages to be released on the Fourth
Amendment Effective Date; provided that with respect to any such Collateral the
security interest in which may not be perfected by filing of a UCC financing
statement or by possession of certificated Capital Stock of Neptune’s Domestic
Subsidiaries (to the extent constituting Collateral) (provided that certificated
Capital Stock of Neptune’s Subsidiaries will only be required to be delivered on
the Fourth Amendment Effective Date to the extent received from Neptune, so long
as the Parent Borrower has used commercially reasonable efforts to obtain them
on the Fourth Amendment Effective Date), if perfection of the Collateral Agent’s
security interest in such Collateral may not be accomplished on or before the
Fourth Amendment Effective Date after the applicable Loan Party’s commercially
reasonable efforts to do so, then delivery of documents and instruments for
perfection of such security interest shall not constitute a condition precedent
to the availability of the Incremental Facility Increase contemplated hereby if
the applicable Loan Party agrees to deliver or cause to be delivered such
documents and instruments, and take or cause to be taken such other actions, as
may be reasonably necessary to perfect such security interests in accordance
with Subsection 7.9 of the Credit Agreement; and

 

(m)        the Collateral Agent shall have received customary lien searches in
the United States reasonably requested by it at least 30 calendar days prior to
the Fourth Amendment Effective Date; provided that if such lien searches have
not been delivered to the Collateral Agent on or prior to the Fourth Amendment
Effective Date after the Parent Borrower’s commercially reasonable efforts to do
so, then delivery of such lien searches shall not constitute a condition
precedent to the availability of the Incremental Facility Increase contemplated
hereby if the Parent Borrower agrees to deliver or cause to be delivered such
lien searches pursuant to arrangements to be mutually agreed between the Parent
Borrower and the Administrative Agent.

 

The making available of the Incremental Facility Increase contemplated hereby by
the Incremental Lenders shall conclusively be deemed to constitute an
acknowledgement by the Administrative Agent and each Incremental Lender that
each of the conditions precedent set forth in this Section 2 shall have been
satisfied in accordance with its respective terms or shall have been irrevocably
waived by such Person.

 

 -7- 

 

 

Section 3.            Representations and Warranties. In order to induce the
Incremental Lenders to enter into this Fourth Amendment, the Parent Borrower
represents and warrants to each of the Incremental Lenders and the
Administrative Agent that on and as of the date hereof after giving effect to
this Fourth Amendment:

 

(a)          As of the Fourth Amendment Effective Date, after giving effect to
the consummation of the Panther Transactions, the Parent Borrower, together with
its Subsidiaries on a consolidated basis, is Solvent.

 

(b)         Each of the Loan Parties is duly organized and validly existing
under the laws of the jurisdiction of its incorporation or formation, except
(other than with respect to the Borrowers), to the extent that the failure to be
organized and existing would not reasonably be expected to have a Material
Adverse Effect.

 

(c)         Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Fourth
Amendment and any other Loan Documents entered into in connection therewith (the
“Fourth Amendment Documents”) to which it is a party and, in the case of each
Borrower, to obtain the Incremental Facility Increase contemplated hereby, and
each such Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Fourth
Amendment Documents to which it is a party and, in the case of each Borrower, to
authorize the Incremental Facility Increase contemplated hereby to it, if any,
on the terms and conditions of this Fourth Amendment, any Notes and the L/C
Requests. This Fourth Amendment has been duly executed and delivered by each
Borrower, and each other Fourth Amendment Document to which any Loan Party is a
party will be duly executed and delivered on behalf of such Loan Party. This
Fourth Amendment constitutes a legal, valid and binding obligation of each
Borrower and each other Fourth Amendment Document to which any Loan Party is a
party when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, in each case except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(d)         The execution, delivery and performance of the Fourth Amendment
Documents by any of the Loan Parties and the Incremental Facility Increase
contemplated hereby (i) will not violate the Cash Flow Credit Agreement or the
Senior Notes Indenture (giving effect to the Limited Condition Transaction
provisions under and as defined in each such agreement) in any respect that
would reasonably be expected to have a Material Adverse Effect, (ii) will not
violate the Amended Credit Agreement and (iii) solely to the extent of the
incurrence of the Loans, the provision of guarantees and granting of security
interests, will not violate any provision of the Organizational Documents of
such Loan Party or any of the Restricted Subsidiaries, except (other than with
respect to the Borrowers) as would not reasonably be expected to have a Material
Adverse Effect.

 

 -8- 

 

 

(e)         No part of the proceeds of any funding on the date hereof under the
Incremental Facility Increase contemplated hereby will be used for any purpose
which violates the provisions of the Regulations of the Board, including
Regulation T, Regulation U or Regulation X of the Board.

 

(f)          Solely relating to the Collateral to be perfected on the Fourth
Amendment Effective Date and subject to the limitations set forth in the proviso
to Section 2(l) hereof, upon the consummation of the Panther Transactions, the
U.S. Guarantee and Collateral Agreements and the Mortgages (if any) will be
effective to create (to the extent described therein) in favor of the Collateral
Agent for the benefit of the U.S. Secured Parties, a valid and enforceable
security interest in or liens on the Collateral described therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. Solely relating to the
Collateral to be perfected on the Fourth Amendment Effective Date and subject to
the limitations set forth in the proviso to Section 2(l) hereof, when (i) all
Filings (as defined in the U.S. Guarantee and Collateral Agreement) have been
completed, (ii) all applicable Instruments, Chattel Paper and Documents (each as
described in the U.S. Guarantee and Collateral Agreement) constituting
Collateral a security interest in which is perfected by possession have been
delivered to, and/or are in the continued possession of, the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for purposes of perfection), in accordance
with the applicable ABL/Cash Flow Intercreditor Agreement, Junior Lien
Intercreditor Agreement or Other Intercreditor Agreement, (iii) all Deposit
Accounts and Pledged Stock (each as defined in the U.S. Guarantee and Collateral
Agreements) a security interest in which is required by the U.S. Security
Documents to be perfected by “control” (as described in the Uniform Commercial
Code as in effect in each applicable jurisdiction (in the case of Deposit
Accounts) and the State of New York (in the case of Pledged Stock) from time to
time) are under the “control” of the Collateral Agent, the Administrative Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for purposes of perfection), in accordance
with the applicable ABL/Cash Flow Intercreditor Agreement, Junior Lien
Intercreditor Agreement or Other Intercreditor Agreement and (iv) the Mortgages
(if any) have been duly recorded in the proper recorders’ offices or appropriate
public records and the mortgage recording fees and taxes in respect thereof, if
any, are paid and the formal requirements of state or local law applicable to
the recording of real property mortgages generally have been complied with, the
security interests and liens granted pursuant to the U.S. Guarantee and
Collateral Agreements and the Mortgages (if any) shall constitute (to the extent
described therein and, with respect to the Mortgages (if any), only as relates
to the real property security interest and liens granted pursuant thereto) a
perfected security interest in (to the extent intended to be created thereby and
required to be perfected under the Loan Documents), all right, title and
interest of each pledgor or mortgagor (as applicable) party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the U.S. Guarantee and Collateral Agreement, other than such Commercial Tort
Claims set forth on Schedule 6 thereto (if any)) with respect to such pledgor or
mortgagor (as applicable). Notwithstanding any other provision of this Fourth
Amendment, capitalized terms that are used in this Section 3(f) and not defined
in this Fourth Amendment are so used as defined in the applicable U.S. Security
Document.

 

 -9- 

 

 

(g)         None of the Borrowers is required to be registered as an “investment
company”, or a company “controlled” by an entity required to be registered as an
“investment company”, within the meaning of the Investment Company Act.

 

(h)         To the extent applicable, except as would not reasonably be expected
to have a Material Adverse Effect, (a) Holdings, the Parent Borrower and each
Restricted Subsidiary is in compliance with the Patriot Act and (b) the proceeds
of any funding on the date hereof under the Incremental Facility Increase
contemplated hereby will not be used for any purpose which violates any U.S. or
Canadian sanctions administered by OFAC.

 

For purposes of this Section 3, with respect to Neptune and its Subsidiaries,
the definition of “Material Adverse Effect” shall mean, on, or as of, the Fourth
Amendment Effective Date, a “Neptune Material Adverse Effect” (as defined in the
Panther Merger Agreement).

 

The foregoing representations and warranties shall be referred to herein
collectively as the “Panther Specified Representations.”

 

Section 4.            Acknowledgment of the Panther Closing Date. For purposes
of the Amended Credit Agreement, the Borrowers, the Incremental Lenders and the
Agents acknowledge and agree that the Panther Closing Date shall have occurred
on the Fourth Amendment Effective Date.

 

Section 5.            Counterparts. This Fourth Amendment may be executed by one
or more of the parties to this Fourth Amendment on any number of separate
counterparts (including by facsimile and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Fourth Amendment signed by all the
parties shall be delivered to the Borrower Representative and the Administrative
Agent.

 

Section 6.             Governing Law. THIS Fourth AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 7.             Headings. The headings of this Fourth Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 -10- 

 

 

Section 8.             Effect of Amendment; Acknowledgment. This Fourth
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Fourth Amendment Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement, except for (a) the representations and warranties made
by the Borrowers and the other Loan Parties prior to the Fourth Amendment
Effective Date (which representations and warranties made prior to the Fourth
Amendment Effective Date shall not be superseded or rendered ineffective by this
Fourth Amendment as they pertain to the period prior to the Fourth Amendment
Effective Date) and (b) any action or omission performed or required to be
performed pursuant to the Credit Agreement prior to the Fourth Amendment
Effective Date. For the avoidance of doubt, any certificate or other document
the form of which is set out in any exhibit attached to the Credit Agreement or
any other Loan Document may be revised, as applicable, to refer to the Amended
Credit Agreement. This Fourth Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Document. Each Borrower reaffirms its
obligations under the Loan Documents to which it is party. Without limiting the
foregoing, each of the Borrowers hereby (i) acknowledges and agrees that all of
its obligations under the U.S. Guarantee and Collateral Agreement or the
Canadian Guarantee and Collateral Agreement, as applicable, and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) reaffirms each Lien granted by such
Borrower to the Collateral Agent for the benefit of the Secured Parties made
pursuant to the U.S. Guarantee and Collateral Agreement or the Canadian
Guarantee and Collateral Agreement, as applicable, and (iii) agrees that the
Borrower Obligations and the Guarantor Obligations (each as defined in the U.S.
Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement, as applicable) include, among other things and without limitation,
the due and punctual payment by the Borrowers or the Guarantors, as applicable,
when due and payable (whether at the stated maturity, by acceleration or
otherwise) of principal and interest on the Loans made pursuant to the
Commitments under the Credit Agreement as modified by this Fourth Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

 

 -11- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed, all as of the date first written above.

 

  PLY GEM MIDCO, INC.,   as Parent Borrower       By: /s/ Shawn K. Poe    
Name:  Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  PLY GEM INDUSTRIES, INC.,   as a U.S. Subsidiary Borrower         By: /s/
Shawn K. Poe     Name:   Shawn K. Poe     Title: Executive Vice President, Chief
Financial Officer and Secretary           ATRIUM WINDOWS AND DOORS, INC.,   as a
U.S. Subsidiary Borrower           By: /s/ Shawn K. Poe     Name: Shawn K. Poe  
  Title: Chief Financial Officer

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  GIENOW CANADA INC.,   as a Canadian Borrower       By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
MITTEN INC.,   as a Canadian Borrower           By: /s/ Shawn K. Poe     Name: 
Shawn K. Poe     Title: Vice President, Secretary and Treasurer         NORTH
STAR MANUFACTURING (LONDON) LTD.,   as a Canadian Borrower         By: /s/ Shawn
K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  UBS AG, STAMFORD BRANCH,   as Administrative Agent, Collateral Agent,
Swingline Lender and an Incremental Lender         By: /s/ Houssem Daly     
Name: Houssem Daly     Title: Associate Director Banking Products Services, US  
      By: /s/ Darlene Arias     Name: Darlene Arias     Title: Director  

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  JPMORGAN CHASE BANK, N.A.,   as an Incremental Lender         By: /s/ Peter S.
Predun      Name: Peter S. Predun     Title: Executive Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as an Incremental Lender         By: /s/
Alicia Schug      Name: Alicia Schug      Title: Vice President         By: /s/
Maria Guinchard      Name: Maria Guinchard     Title: Vice President

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  BARCLAYS BANK PLC,   as an Incremental Lender         By: /s/ Craig Malloy   
  Name: Craig Malloy     Title: Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  GOLDMAN SACHS BANK USA,   as an Incremental Lender         By: /s/ Thomas M.
Manning      Name: Thomas M. Manning     Title: Authorized Signatory

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  BANK OF AMERICA, N.A.,   as an Incremental Lender         By: /s/ Sherry Lail 
    Name: Sherry Lail     Title: Senior Vice President

 

 

  BANK OF AMERICA, N.A. (acting through its Canada branch)   as an Incremental
Lender         By: /s/ Sylwia Durkiewicz     Name: Sylwia Durkiewicz     Title:
Vice President



 

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  ROYAL BANK OF CANADA,   as an Incremental Lender         By: /s/ Stuart
Coulter     Name: Stuart Coulter     Title: Authorized Signatory

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  JEFFERIES FINANCE LLC,   as an Incremental Lender         By: /s/ Jason
Kennedy      Name: Jason Kennedy     Title: Managing Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  MUFG UNION BANK, N.A.,   as an Incremental Lender         By: /s/ Paul
Angland      Name: Paul Angland     Title: Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  NATIXIS, NEW YORK BRANCH,   as an Incremental Lender         By: /s/ Tyler
Lifton      Name: Tyler Lifton     Title: Executive Director         By: /s/
Robin Gruner      Name: Robin Gruner     Title: Vice President

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  Société Générale,   as an Incremental Lender         By: /s/ Roy Kuruvilla   
  Name: Roy Kuruvilla     Title: Managing Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as an Incremental Lender    
    By: /s/ Thibault Rosset      Name: Thibault Rosset     Title: Managing
Director               By: /s/ Gordon Yip     Name: Gordon Yip     Title:
Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  U.S. Bank national association,   as an Incremental Lender         By: /s/
John R. LePage      Name: John R. LePage     Title: Vice President

 



[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

 

 



 

  U.S. BANK NATIONAL ASSOCIATION,   ACTING THROUGH ITS CANADA BRANCH,   as and
Incremental Lender         By: /s/ John R. LePage      Name: John R. LePage    
Title: Vice President



 



[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as an Incremental Lender        
By: /s/ Judith E. Smith      Name: Judith E. Smith      Title: Authorized
Signatory         By: /s/ Lingzi Huang      Name: Lingzi Huang     Title:
Authorized Signatory

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as an Incremental Lender         By:
/s/ Hitoshi Ryoji      Name: Hitoshi Ryoji     Title: Managing Director

 

[Signature Page – Amendment No. 4 to the ABL Credit Agreement]

 

   

 

 

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Fourth Amendment. Each Guarantor further acknowledges and agrees that all
Obligations with respect to the Commitments under the Credit Agreement as
modified by this Fourth Amendment shall be fully guaranteed and secured pursuant
to the U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, as applicable, in accordance with the terms and provisions
thereof. Each Guarantor reaffirms its obligations under the Loan Documents to
which it is party. Without limiting the foregoing, each of the Guarantors hereby
(i) acknowledges and agrees that all of its obligations under the U.S. Guarantee
and Collateral Agreement or the Canadian Guarantee and Collateral Agreement, as
applicable, and the other Security Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms each Lien granted by such Guarantor to the Collateral Agent for
the benefit of the Secured Parties made pursuant to the U.S. Guarantee and
Collateral Agreement or the Canadian Guarantee and Collateral Agreement, as
applicable, and (iii) agrees that the Borrower Obligations and the Guarantor
Obligations (each as defined in the U.S. Guarantee and Collateral Agreement or
the Canadian Guarantee and Collateral Agreement, as applicable) include, among
other things and without limitation, the due and punctual payment by the
Borrowers or the Guarantors, as applicable, when due and payable (whether at the
stated maturity, by acceleration or otherwise) of principal and interest on the
Loans made pursuant to the Commitments under the Credit Agreement as modified by
this Fourth Amendment.

 



  GUARANTORS:



  PLY GEM INTERMEDIATE, INC.         By: /s/ Shawn K. Poe     Name:  Shawn K.
Poe     Title: Chief Financial Officer         PLY GEM HOLDINGS, INC.       By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Executive Vice President,
Chief Financial Officer, Secretary and Treasurer



  

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

  

   

 

 

  ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe    
Name:  Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
ALENCO EXTRUSION GA, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO
EXTRUSION MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO HOLDING
CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  ALENCO INTERESTS, L.L.C.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           ALENCO TRANS, INC.    
      By: /s/ Shawn K. Poe     Name:  Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           ALENCO WINDOW GA, L.L.C.         By: /s/ Shawn
K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer
          ALUMINUM SCRAP RECYCLE, L.L.C.         By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Vice President, Secretary and Treasurer           AWC
ARIZONA, INC.         By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  AWC HOLDING COMPANY           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           FOUNDATION LABS BY PLY
GEM, LLC           By: /s/ Shawn K. Poe     Name:  Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GLAZING INDUSTRIES MANAGEMENT,
L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GREAT LAKES WINDOW, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 



   

 

 

  KROY BUILDING PRODUCTS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           MASTIC HOME
EXTERIORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           MW MANUFACTURERS INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           MWM HOLDING, INC.           By: /s/ Shawn K.
Poe      Name:  Shawn K. Poe     Title: Vice President, Secretary and Treasurer
          NAPCO, INC.           By: /s/ Shawn K. Poe      Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  NEW ALENCO EXTRUSION, LTD.           By: Alenco Extrusion Management, L.L.C.,
its general partner           By: /s/ Shawn K. Poe      Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           NEW ALENCO WINDOW, LTD.
          By: Alenco Building Products Management, L.L.C., its general partner  
        By: /s/ Shawn K. Poe      Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer         NEW GLAZING INDUSTRIES, LTD.         By: Glazing
Industries Management, L.L.C., its general partner           By: /s/ Shawn K.
Poe     Name:  Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  PLY GEM PACIFIC WINDOWS CORPORATION           By: /s/ Shawn K. Poe      Name:
Shawn K. Poe     Title: Vice President, Secretary and Treasurer           PLY
GEM SPECIALTY PRODUCTS, LLC           By: /s/ Shawn K. Poe     Name:  Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           SIMEX, INC.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           SIMONTON BUILDING PRODUCTS LLC           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer           SIMONTON INDUSTRIES, INC.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  SIMONTON WINDOWS & DOORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Vice President, Secretary and Treasurer           SIMONTON
WINDOWS, INC.           By: /s/ Shawn K. Poe     Name:  Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           VARIFORM, INC.           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  ATRIUM CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM INTERMEDIATE HOLDINGS, INC.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial
Officer           ATRIUM PARENT, INC.           By: /s/ Shawn K. Poe     Name: 
Shawn K. Poe     Title: Chief Financial Officer           AMERICAN SCREEN
MANUFACTURERS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM EXTRUSION SYSTEMS, INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

 

  CHAMPION WINDOW, INC.           By: /s/ Shawn K. Poe     Name:  Shawn K. Poe  
  Title: Chief Financial Officer           THERMAL INDUSTRIES, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

  SILVER LINE BUILDING PRODUCTS LLC           By: /s/ Shawn K. Poe     Name: 
Shawn K. Poe     Title: Vice President and Secretary

 

[Signature Page to Acknowledgment to Amendment No. 4 to the ABL Credit
Agreement]

 

   

 

 

SCHEDULE A
to
FOURTH AMENDMENT

 

SCHEDULE A

 

Commitments and Addresses

 

U.S. FACILITY COMMITMENTs

 

rEVOLVING LENDER  COMMITMENT   Address          UBS AG, Stamford Branch 
$44,016,666.67   600 Washington Boulevard
Stamford, Connecticut 06901           JPMorgan Chase Bank, N.A. 
$44,016,666.67   383 Madison Avenue
New York, New York 10179           Deutsche Bank AG New York Branch 
$40,375,000.00   60 Wall Street
New York, New York 10005           Barclays Bank PLC  $44,016,666.67   745
Seventh Avenue
New York, NY 10019           Goldman Sachs Bank USA  $36,416,666.67   200 West
Street
New York, NY 10282           Bank of America, N.A.  $44,016,666.67   One Bryant
Park
New York, New York 10036           Royal Bank of Canada  $40,375,000.00   200
Vesey Street
New York, New York 10281           Jefferies Finance LLC  $18,366,666.66   520
Madison Avenue
New York, New York 10022           MUFG Union Bank, N.A.  $26,362,500.00   1221
Avenue of the Americas
New York, New York 10020           Natixis, New York Branch  $22,404,166.67  
1251 Avenue of the Americas
New York, New York 10020           Société Générale  $1,266,666.66   245 Park
Avenue
New York, NY 10167           Crédit Agricole Corporate and Investment Bank 
$18,366,666.66   1301 Avenue of the Americas
New York, NY 10019           U.S. Bank National Association  $39,583,333.33  
100 Pearl Street, 14th Floor
Hartford, CT 06103           Regions Bank  $28,500,000.00   1180 West Peachtree
Street NW, Suite 1000
Atlanta, GA 30309           Credit Suisse AG, Cayman Islands Branch 
$23,750,000.00   Eleven Madison Avenue
New York, New York 10010           Sumitomo Mitsui Banking Corporation 
$11,875,000.00   Eleven Madison Avenue
New York, New York 10010           TOTAL:  $483,708,333.33    

 





 

 

  

CANADIAN FACILITY COMMITMENTs

 

rEVOLVING LENDER  COMMITMENT   Address          UBS AG, Stamford Branch 
$11,583,333.33   600 Washington Boulevard
Stamford, Connecticut 06901           JPMorgan Chase Bank, N.A. 
$11,583,333.33   383 Madison Avenue
New York, New York 10179           Deutsche Bank AG New York Branch 
$10,625,000.00   60 Wall Street
New York, New York 10005           Barclays Bank PLC  $11,583,333.33   745
Seventh Avenue
New York, NY 10019           Goldman Sachs Bank USA  $9,583,333.33   200 West
Street
New York, NY 10282           Bank of America, N.A.  $11,583,333.33   One Bryant
Park
New York, New York 10036           Royal Bank of Canada  $10,625,000.00   200
Vesey Street
New York, New York 10281           Jefferies Finance LLC  $4,833,333.34   520
Madison Avenue
New York, New York 10022           MUFG Union Bank, N.A.  $6,937,500.00   1221
Avenue of the Americas
New York, New York 10020           Natixis, New York Branch  $5,895,833.33  
1251 Avenue of the Americas
New York, New York 10020           Société Générale  $333,333.34   245 Park
Avenue
New York, NY 10167           Crédit Agricole Corporate and Investment Bank 
$4,833,333.34   1301 Avenue of the Americas
New York, NY 10019           U.S. Bank National Association  $10,416,666.67  
100 Pearl Street, 14th Floor
Hartford, CT 06103           Regions Bank  $7,500,000.00   1180 West Peachtree
Street NW, Suite 1000
Atlanta, GA 30309           Credit Suisse AG, Cayman Islands Branch 
$6,250,000.00   Eleven Madison Avenue
New York, New York 10010           Sumitomo Mitsui Banking Corporation 
$3,125,000.00   277 Park Avenue
New York, NY 10172           TOTAL:  $127,291,666.67    

 

   

 

 

SCHEDULE B
to
FOURTH AMENDMENT

 

SCHEDULE 1.1(j)

 

L/C Commitments

 

U.S. Facility L/C Commitments

 

Issuing Lender  L/C Commitment  UBS AG, Stamford Branch  $8,187,906.98* JPMorgan
Chase Bank, N.A.  $8,187,906.98  Deutsche Bank AG New York Branch 
$7,674,418.61  Barclays Bank PLC  $8,187,906.98  Goldman Sachs Bank USA 
$7,116,279.07  Bank of America, N.A.  $8,187,906.98  Royal Bank of Canada 
$7,674,418.61  Jefferies Finance LLC  $3,778,604.65  MUFG Union Bank, N.A. 
$4,906,046.51  Natixis, New York Branch  $4,072,713.18  Société Générale 
$178,604.65  Crédit Agricole Corporate and Investment Bank  $3,778,604.65  U.S.
Bank National Association  $7,045,426.35  Credit Suisse AG, Cayman Islands
Branch  $3,348,837.20  Sumitomo Mitsui Banking Corporation  $1,674,418.60 
Total  $84,000,000.00 

 



 



*UBS AG, Stamford Branch agrees to provide an additional $3,500,000.00 of U.S.
Facility L/C Commitments, bringing its total U.S. Facility L/C Commitments to
$11,687,907.98 through April 11, 2019.

 

   

 

 

Canadian Facility L/C Commitments

 

Issuing Lender  L/C Commitment  UBS AG, Stamford Branch  $2,046,976.74  JPMorgan
Chase Bank, N.A.  $2,046,976.74  Deutsche Bank AG New York Branch 
$1,918,604.65  Barclays Bank PLC  $2,046,976.74  Goldman Sachs Bank USA 
$1,779,069.77  Bank of America, N.A.  $2,046,976.74  Royal Bank of Canada 
$1,918,604.65  Jefferies Finance LLC  $944,651.16  MUFG Union Bank, N.A. 
$1,226,511.63  Natixis, New York Branch  $1,018,178.30  Société Générale 
$44,651.16  Crédit Agricole Corporate and Investment Bank  $944,651.16  U.S.
Bank National Association  $1,761,356.59  Credit Suisse AG, Cayman Islands
Branch  $837,209.31  Sumitomo Mitsui Banking Corporation  $418,604.66  Total 
$21,000,000.00 

   

 

 

ANNEX I

to
FOURTH AMENDMENT

 

Annex I

 

“Fourth Amendment Debt Financing”: (i) the entry into Amendment No. 1 to the ABL
Credit Agreement, dated as of August 7, 2018, the entry into Amendment No. 3 to
the ABL Credit Agreement, dated as of November 14, 2018, and this Fourth
Amendment, and any incurrence of Indebtedness under the Amended Agreement and
(ii) the entry into the First Cash Flow Lender Joinder Agreement and the
incurrence of the Panther Incremental Term Loans thereunder.

 

“First Cash Flow Lender Joinder Agreement”: the Lender Joinder Agreement to the
Cash Flow Credit Agreement, dated as of the Fourth Amendment Effective Date,
among the Parent Borrower, the lenders party thereto and jpmorgan chase bank,
n.a., as administrative agent.

 

“Neptune Term Loan Credit Agreement”: that certain Term Loan Credit Agreement,
dated as of February 8, 2018 (as amended, supplemented, waived or otherwise
modified from time to time), among Neptune, the several banks and other
financial institutions from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent.

 

“Neptune ABL Credit Agreement”: that certain ABL Credit Agreement, dated as of
February 8, 2018 (as amended, supplemented, waived or otherwise modified from
time to time), among NCI Group, Inc., Robertson-Ceco II Corporation, the
subsidiary borrowers from time to time party thereto, Neptune, the several banks
and other financial institutions from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent and collateral agent.

 

“Panther Borrower Merger”: the merger of the Parent Borrower with and into
Neptune, with Neptune being the survivor of such merger.

 

“Panther Holdings Merger”: the merger of Holdings with and into Neptune, with
Neptune being the survivor of such merger.

 

“Panther Incremental Term Loans”: the term loans pursuant to the First Cash Flow
Lender Joinder Agreement.

 

“Panther Lead Arrangers”: in respect of the Incremental Facility Increase
contemplated hereby, Credit Suisse Loan Funding LLC, UBS Securities LLC,
JPMorgan Chase Bank, N.A., Barclays Bank PLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc., RBC Capital Markets, MUFG
Union Bank, N.A., Natixis, New York Branch, Goldman Sachs Bank USA, U.S. Bank
National Association, Crédit Agricole Corporate and Investment Bank, Jefferies
Finance LLC, SG Americas Securities, LLC and Sumitomo Mitsui Banking
Corporation, as Joint Lead Arrangers.

 

   

 

 

“Panther Parent Merger”: the merger of Topco with and into Neptune, with Neptune
being the survivor of such merger.

 

“Panther Transactions”: collectively, any or all of the following (whether
taking place prior to, on or following the Fourth Amendment Effective Date): (i)
the conversion of the Parent Borrower into a Delaware limited liability company,
(ii) the conversion of Holdings into a Delaware limited liability company,
(iii) the entry into the Panther Merger Agreement and the consummation of the
transactions contemplated thereby, including the Panther Parent Merger (which
Panther Parent Merger shall occur following the conversions described in the
preceding clauses (i) and (ii) of this definition), (iv) following the
consummation of the Panther Parent Merger, the Panther Holdings Merger, (v)
following the consummation of the Panther Holdings Merger, the Panther Borrower
Merger, (vi) the Fourth Amendment Debt Financing, (vii) the repayment of certain
existing Indebtedness of Neptune and its subsidiaries, (viii) the repayment of
certain existing Indebtedness of the Parent Borrower and its subsidiaries and
(ix) all other transactions relating to any of the foregoing (including payment
of fees, premiums and expenses related to any of the foregoing).

 

   

 

